UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6684



JIMMY WILLARD,

                                             Petitioner - Appellant,

          versus

MICHAEL MOORE, Commissioner of the South
Carolina Department of Corrections; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-95-1478-6-2AK)

Submitted:   January 23, 1997             Decided:   January 31, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Willard, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Willard appeals the district court's order denying re-

lief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Willard v. Moore, No. CA-95-

1478-6-2AK (D.S.C. Mar. 22, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2